                                                           JS-6
1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   MONICA MARIE MAESTAS,                Case No. SACV 19-0277 SS

12                    Plaintiff,

13        v.                                        JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                      Defendant.
16

17

18

19        IT IS ADJUDGED that the decision of the Commissioner is
20   REVERSED and that the above-captioned action is REMANDED to the
21   Commissioner   for    further   action   consistent   with   the   Court’s
22   Memorandum Decision and Order.
23

24   DATED:    September 9, 2019
25
                                                      /S/         __________
26                                            SUZANNE H. SEGAL
                                              UNITED STATES MAGISTRATE JUDGE
27

28
